Vanguard Global ex-U.S. Real Estate Index Fund Supplement to the Prospectuses and Summary Prospectuses Dated October 13, 2010 Important Information Regarding Vanguard Global ex-U.S. Real Estate Index Fund Effective November 1, 2010, Vanguard Global ex-U.S. Real Estate Index Fund has commenced operations. Prospectus and Summary Prospectus Text Changes Under the heading Annual Total Returns, the following text replaces similar text: The Fund began operations on November 1, 2010, so performance information is not yet available. Prospectus Text Changes Under the heading Additional Information, November 1, 2010 (11/1/2010) replaces October 13, 2010 (10/13/2010) as the Funds inception date. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 738 112010
